Mr. Presiding Justice Puterbaugh delivered the opinion of the court. This appeal is from a judgment for the defendant rendered in an action in debt for the recovery of a penalty for selling medicine as an itinerant vendor, without first having secured a certificate from the State Board of Health as provided by section 8, paragraph 12, chapter 91 of “An Act to Regulate the Practice of Medicine in the State of Illinois.” The section of the statute in question has since this appeal was perfected been declared to be unconstitutional, for the reason that the practical effect of the same, so far as patent or proprietary medicines are concerned, is to give druggists a monopoly of the sale of such medicines, the license fee required to be paid by itinerant vendors being so high as practically to prohibit them from engaging in such business. People v. Wilson, 249 Ill. 195. The judgment is therefore affirmed. Affirmed.